 1

 2
                                UNITED STATES DISTRICT COURT
 3                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 4
           NATHEN DWAYNE BARR JR,
 5
                                     Petitioner,
 6
                 v.                                           C19-1058 TSZ
 7
           KING COUNTY CORRECTIONAL                           ORDER OF DISMISSAL
 8         FACILITY,

 9                                   Respondent.

10
           Having reviewed the Report and Recommendation, docket no. 8, of the Honorable
11
     Michelle L. Peterson, United States Magistrate Judge, to which no objection was filed,
12
     and the remaining record, the Court finds and ORDERS:
13
           (1)        The Court ADOPTS the Report and Recommendation.
14
           (2)        This action is DISMISSED without prejudice for failure to pay the filing fee
15
     as required by 28 U.S.C. § 1914.
16
           (3)        The Clerk is directed to send copies of this Order to Plaintiff and to Judge
17
     Peterson.
18
           IT IS SO ORDERED.
19
           Dated this 27th day of December, 2019.
20

21

22
                                                          A
                                                          Thomas S. Zilly
                                                          United States District Judge
23

     ORDER OF DISMISSAL - 1
